IN THE MATTER OF THE * IN THE
REINSTATEMENT OF *
JOEL D. JOSEPH TO THE * COURT OF APPEALS
PRACTICE OF LAW *

* OF MARYLAND

*

* Misc. Docket AG

*

* No. 11

*

* September Term, 2015

ORDER

This matter came before the Court on the Petition for Reinstatement of Joel D.
Joseph, the supplement to the petition and the Response of Bar Counsel; and

The Court having considered the Petition, the supplement and Response, it is
this ﬂ day of June, 2015, by the Court of Appeals of Maryland;

ORDERED, that the Petition and supplement be, and the same are hereby

DENIED.

/S/ Mary Ellen Barbera
Chief Judge